Citation Nr: 0401531	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-05 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for swollen joints.

3.  Entitlement to an initial, compensable disability 
evaluation for a nasal fracture with nasal deformity.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had service in the Army National Guard from 
October 1954 to August 1962, with additional periods of 
active duty for training.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

The issue of entitlement to an initial compensable evaluation 
for a nasal fracture with a nasal deformity is remanded to 
the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  There is no medical evidence of headaches, which are 
causally or etiologically related to the veteran's active 
service.

2.  There is no medical evidence of swollen joints, which is 
causally or etiologically related to the veteran's active 
service.


CONCLUSIONS OF LAW

1.  The veteran's headaches were neither incurred nor 
aggravated during his active service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The veteran's swollen joints were neither incurred nor 
aggravated during his active service.  38 U.S.C.A. §1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for headaches and swollen joints.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The December 2002 
rating decision and the February 2003 statement of the case 
issued in connection with the appellant's appeal, as well as 
an August 2002 letter to the veteran, have notified him of 
the evidence considered, the pertinent laws and regulations, 
and the reason that his claims were denied.  The RO indicated 
that it would review the information of record and determine 
what additional information is needed to process the 
veteran's claims.  In addition, the August 2002 letter from 
the RO and the statement of the case included the criteria 
for granting service connection, as well as other regulations 
pertaining to his claims.  Likewise, the letter to the 
veteran and the statement of the case notified him of the 
provisions of the VCAA, the kind of information needed from 
him, and what he could do to help his claims, as well as the 
VA's responsibilities in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied and that the 
veteran has effectively waived any further notification under 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, private 
medical records, and VA medical records have been obtained.  
The veteran and his representative have not made the Board 
aware of any additional evidence that should be obtained 
prior to appellate review, and the Board is satisfied that 
the requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.6(a) (2003).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Service medical records are negative for complaints, 
treatment, or diagnoses of headaches or swollen joints.  In 
October 1954, January 1956, and January 1960 Reports of 
Medical History, the veteran denied experiencing swollen or 
painful joints and headaches.  The contemporaneous Reports of 
Medical Examination shows that clinical evaluation of the 
veteran's head, extremities, and musculoskeletal systems was 
normal.

VA medical records dated at various intervals from May 2001 
through June 2002 show that the veteran was diagnosed with 
asthma, aortic and mitral valve regurgitation, congestive 
heart failure, chronic renal failure, recurrent urinary tract 
infections, fibromyalgia, cataracts, tinnitus, 
hyperlipidemia, gout, diverticulosis, hypertension, hearing 
loss, chronic deep vein thrombosis, and degenerative joint 
disease. 

May 2001 VA medical records indicate that the veteran 
complained of occasional swelling of the hands and feet.  A 
history of varicose veins with venous status changes in his 
lower legs was noted.  Diagnoses included chronic deep vein 
thrombosis and gout.  A June 2001 VA medical record indicates 
that the veteran reported headaches.  No diagnosis was made.  

In September 2001, the veteran complained of swollen feet.  
Examination showed 2+ edema in the lower legs.  The 
assessment was hypertension, coronary artery disease, and 
chronic renal failure.  A November 2001 VA treatment note 
indicates that there was no evidence of edema of the lower 
extremities.  A December 2001 treatment note indicates that 
the veteran had headaches due to side effects from taking 
multiple medications that he should have discontinued. 

In February 2002, the veteran complained of swollen ankles.  
Examination of the extremities showed pitting edema 
bilaterally with dermatoliposclerosis.  The examining 
provider noted that the veteran took diuretics for his edema. 
In addition, the veteran was diagnosed with degenerative 
joint disease of the spine and low back pain.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
headaches.  See 38 U.S.C.A. §§ 101(24), 1101, 1110, 1131.  
The medical evidence of record does not indicate that the 
veteran's current complaints of headaches are related to his 
military service.  The Board notes that the veteran's VA 
medical records show complaints of headaches, but note that 
the veteran's headaches were attributed to difficulties with 
his medications.  More significantly, the veteran's service 
medical records are negative for any evidence of complaints, 
treatment, or diagnoses related to headaches.  Accordingly, 
the Board finds that service connection for headaches is not 
warranted.

Additionally, the medical evidence of record does not 
establish service connection for swollen joints.  The 
veteran's service medical records are negative for 
complaints, diagnosis, or treatment of swollen joints.  The 
veteran's service medical records also showed normal clinical 
examinations and that the veteran denied experiencing swollen 
or painful joints.  Further, the medical evidence clearly 
indicates that the veteran was not treated for swollen feet, 
ankles, and hands until approximately 2001, over 39 years 
after his discharge from service.  Most importantly, the 
veteran's complaints of swollen joints have not be shown by 
the medical evidence of record to be related to his military 
service.

In short, the veteran has not provided any evidence, other 
than his statements, demonstrating that his headaches and 
swollen joints were incurred during his service, nor has he 
provided any evidence otherwise linking his current disorders 
to his active service.  As a causal link between the 
veteran's headaches and swollen joints and his service has 
not been established, and because the veteran is a layperson 
without medical training or expertise, his contentions do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions or 
evidence of causation, as it requires medical knowledge).  
Accordingly, without competent medical evidence of a causal 
link between the veteran's aforementioned disorders and the 
veteran's active service, service connection for these 
disorders is not warranted. 

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claims of service 
connection for headaches and swollen joints.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claims that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable, and 
the appeal is denied.


ORDER

Service connection for headaches is denied.

Service connection for swollen joints is denied.


REMAND

The veteran essentially contends that the disability 
evaluation assigned for his nasal fracture with nasal 
deformity does not accurately reflect the severity of that 
disability.  A review of the record leads the Board to 
conclude that additional development is necessary in this 
case before proceeding with appellate disposition, as the 
record does not contain sufficient development to render a 
decision as to the veteran's claim at this time.

As noted above, the VCAA was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  The VCAA applies to all pending claims for VA 
benefits, and provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits.  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising a claimant of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the VCAA 
with regard to his claim of entitlement to an initial 
compensable disability evaluation for his nasal fracture with 
nasal deformity.  In this regard, the Board observes that the 
RO failed to inform the veteran of the information and 
evidence needed to substantiate his claim, his rights and 
responsibilities under the VCAA and whose responsibility it 
would be to obtain evidence.  The Board cannot correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the Board to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  Notification of the regulatory provisions, as in the 
veteran's statement of the case, without a discussion of the 
necessary evidence to be obtained with regard to the specific 
issue before the Board, is insufficient for purposes of 
compliance with the VCAA.  In short, the Court has indicated 
that VA must satisfy its duty to notify the veteran as to 
what is needed to substantiate his claim and its duty to 
notify the veteran of VA's responsibilities in assisting the 
veteran in the development of his claim.  As such, this 
procedural error must be addressed prior to final appellate 
review.   

Accordingly, notwithstanding the efforts undertaken to 
prepare this claim for appellate review, the Board finds that 
a remand is in order to ensure full and complete compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions enacted by the VCAA.

Moreover, VA medical records dated during various intervals 
from May 2001 through June 2002 are of record.  However, it 
is unclear from the evidence of record whether there are 
additional VA medical records available, particularly records 
regarding the veteran's nasal fracture with nasal deformity, 
from June 2002 through the present.  As any records regarding 
treatment of the veteran's service-connected nasal fracture 
are relevant to the veteran's claim of entitlement to an 
initial compensable disability evaluation for a nasal 
fracture with nasal deformity, any additional medical records 
related to the veteran's treatment for his deviated septum 
and nasal passages, from June 2002 to the present, should be 
associated with the veteran's claims file.

Furthermore, the Board finds that it would be helpful in this 
case to afford the veteran a VA examination for his nasal 
fracture with nasal deformity.  The Board observes that the 
veteran was afforded an opportunity for an examination in 
September 2002 in connection with his claim, but that the 
veteran failed to report.  See 38 C.F.R. § 3.655(b) (when a 
claimant fails to report for a VA examination scheduled in 
conjunction with a claim for an increased disability 
evaluation, the claim shall be disallowed).  See also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.  If a veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence").  Nevertheless, the Board finds that 
the veteran should be afforded another opportunity for an 
examination, as the medical evidence of record does not 
include the clinical findings necessary to evaluate the 
veteran's nasal fracture with nasal deformity under the 
Schedule for Rating Disabilities.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2003).  As such, the Board finds that 
the veteran should be afforded a VA examination in order to 
better assess the severity, symptomatology, and 
manifestations of the veteran's nasal fracture with a nasal 
deformity.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

In addition, a review of the record indicates that the June 
2002 medical record from T. D. Knudsen, M.D., was not 
previously reviewed by the RO, as it was submitted after the 
statement of the case was issued and the RO failed to prepare 
a supplemental statement of the case.  In addition, the 
veteran failed to provide for a waiver of review of this 
evidence by the RO.  In light of the United States Court of 
Appeals for the Federal Circuit recent finding that 38 C.F.R. 
§ 19.9(a)(2) is invalid because it permits the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration of that evidence, 
the Board finds that the evidence submitted by the veteran 
cannot be considered by the Board as an initial matter.  See 
Disabled American Veterans v.  Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (when the Board obtains and 
considers evidence that was not before the RO, an appellant 
has no means to obtain one review on appeal to VA, because 
the Board is the only appellate tribunal under VA).  

Additionally, the Board notes that the veteran, in May 2002, 
requested that his claim for an initial compensable 
disability evaluation be reviewed and decided using the 
Decision Review Officer process.  However, a review of the 
record indicates that the RO failed to honor the veteran's 
request, and that a traditional appellate review was 
undertaken.  A review of the record was also negative for 
evidence that the veteran withdrew his request for the 
Decision Review Officer process.  Thus, the veteran should be 
provided with the opportunity for such a review.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is remanded for 
the following action:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

In particular, the RO is must send the 
veteran notice of the provisions of the 
VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claim of entitlement to an initial 
compensable disability evaluation for a 
nasal fracture with nasal deformity.  The 
RO should then obtain any referenced 
records and associate such documents with 
the claims file.

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of any additional health care 
providers who have treated him for his 
nasal fracture with nasal deformity.  
After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment, including, but not 
limited to the veteran's VA medical 
records for the period from June 2002 to 
the present.

3.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
must be afforded an examination by an 
appropriate physician to ascertain the 
severity of his nasal fracture with nasal 
deformity.  The examining physician must 
review the claims file, conduct all 
indicated evaluations and studies, and 
report pertinent medical complaints, 
symptoms, and clinical findings.  The 
examiner must comment specifically upon 
whether the veteran's nasal passages are 
partially or full obstructed.  If the 
veteran's nasal passages are partially 
obstructed, the examiner must give an 
approximate percentage of such an 
obstruction.  The examiner must also 
report any other residuals of the 
veteran's nasal fracture with nasal 
deformity.  The examiner must also 
objectively characterize the severity and 
manifestations of any symptomatology that 
the veteran has as a result of his nasal 
fracture with nasal deformity.  The 
report prepared should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

5.  The RO should contact the veteran 
with regard to the veteran's request for 
a Decision Review Officer process and 
ascertain whether the veteran still 
desires such a review process or whether 
the traditional appellate process was 
sufficient.  If the veteran still desires 
the Decision Review Officer process, the 
RO should complete the review process.

6.  Thereafter, the RO should review the 
veteran's claim in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



